J-A10025-20
J-A10030-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARRIUS J. PRINCE                          :
                                               :
                       Appellant               :   No. 3007 EDA 2018

         Appeal from the Judgment of Sentence Entered August 6, 2018
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0000025-2018


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARRIUS J. PRINCE                          :
                                               :
                       Appellant               :   No. 1243 EDA 2019

         Appeal from the Judgment of Sentence Entered August 6, 2018
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0000025-2018


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                           FILED: MARCH 22, 2021

        In the above-captioned cases, Appellant, Darrius J. Prince, appeals from

the judgment of sentence entered August 6, 2018, which, as explained infra,

was made final by the order entered in the Court of Common Pleas of Bucks


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10025-20
J-A10030-20

County on March 18, 2019. In addition, the Commonwealth has filed a motion

to quash the appeal at docket number 1243 EDA 2019.          After a thorough

review, we deny the motion to quash, consolidate the above-captioned

appeals, affirm the judgment of sentence but vacate the order denying

Appellant’s post-sentence motion that challenged the constitutionality of the

Sexual Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S.

§§ 9799.10-9799.42, and we remand for further proceedings.

      The trial court set forth the pertinent factual and procedural history of

this case as follows:

            On August 6, 2018, [Appellant] pleaded guilty to two (2)
      counts of Rape of a Child,1 one (1) count of Statutory Sexual
      Assault,2 two (2) counts of Involuntary Deviate Sexual Intercourse
      with a Child,3 one (1) count of Involuntary Deviate Sexual
      Intercourse with a Person Less Than 16 Years of Age,4 two (2)
      counts of Aggravated Indecent Assault of a Child,5 one (1) count
      of Aggravated Indecent Assault of a Complainant Less than 16,6
      one (1) count of Corruption of Minors,7 two (2) counts of Indecent
      Assault of a Person Less than 13 Years of Age,8 and one (1) count
      of Indecent Assault of a Person Less than 16 Years of Age.9

            1   18   Pa.C.S.A.   §   3121(c)
            2   18   Pa.C.S.A.   §   3122.1(b)
            3   18   Pa.C.S.A.   §   3123(b)
            4   18   Pa.C.S.A.   §   3123(a)(7)
            5   18   Pa.C.S.A.   §   3125(b)
            6   18   Pa.C.S.A.   §   3125(a)(ii)
            7   18   Pa.C.S.A.   §   6301(a)(1)(ii)
            8   18   Pa.C.S.A.   §   3126(a)(7)
            9   18   Pa.C.S.A.   §   3126(a)(8)

            Immediately following his guilty plea, the trial court judge,
      the Honorable Raymond F. McHugh, sentenced Appellant to a
      period of incarceration of not less than seven (7) years but not
      more than twenty (20) years on Count 1 Rape of a Child, and to
      a period of twenty (20) years of probation for Count 4 IDSI with

                                            -2-
J-A10025-20
J-A10030-20

      a Child, to be served consecutive to the sentence imposed under
      Count 1. Appellant was also ordered to register as a Tier[-]III
      sexual offender and he was directed to undergo an assessment by
      the [Sexual Offender Assessment Board (“SOAB”)] to determine
      if he is a sexually violent predator [(“SVP”)], to which he objected.
      No further penalties were imposed on the remaining counts:

             On August 8, 2018, Appellant filed a Motion to Vacate Order
      and a Motion to Withdraw Plea.          On August 31, 2018, in
      conjunction with other Defendants, Appellant filed his “Motion to
      Declare SORNA 42 Pa.C.S.A. 9799 et seq. Unconstitutional, Motion
      to Vacate/Bar SOAB Evaluation, Objection, to Commonwealth’s
      Petition for Sexually Violent Predator Hearing, Motion for
      Continuance/Abeyance/Evidentiary Hearing and/or Motion to Bar
      Imposition of an Illegal Sentence.”

           On September 19, 2018, two days after the September 17,
      2018 en banc hearing on [Appellant’s] constitutional challenges to
      SORNA, the trial court held a hearing on Appellant’s Motion to
      Withdraw his Guilty Plea, which Judge McHugh thereafter denied.

           On September 27, 2018, the Commonwealth filed its
      Supplemental Memorandum of Law in Opposition to [Appellant’s]
      Motions to Quash. On October 4, 2018, Appellant filed his
      “Responsive Brief in Support of the Motion to Find Sexual Violent
      Predator Classification Procedure and the Entirety of SORNA II
      Unconstitutional.”

            On October 11, 2018, Appellant filed a Notice of Appeal from
      the [September 19, 2018] Order denying his motion to withdraw
      his Guilty Plea[, which received Superior Court docket number
      3007 EDA 2018.]

Trial Court Opinion, 7/10/19, at 1-2.

      As previously indicated, the trial court held an en banc hearing on

September 17, 2018.      Thereafter, Appellant and the Commonwealth filed

additional briefs with the en banc court.

      On December 17, 2018, after Appellant had filed the notice of appeal

docketed at 3007 EDA 2018, the en banc panel of the trial court filed a

                                      -3-
J-A10025-20
J-A10030-20

memorandum opinion holding that the current version of SORNA, as amended

by Act 29, was punitive and therefore unconstitutional. The Commonwealth

filed a motion for reconsideration, arguing that even if because Act 29 were

punitive, it is not unconstitutional. The Commonwealth further noted that the

en banc court’s determination failed to identify the constitutional provision

violated as a result of Act 29 being punitive.

        On February 13, 2019, the trial court held a brief hearing and ordered

the filing of additional briefs. The Commonwealth filed a brief on February 22,

2019, and Appellant filed a brief on February 25, 2019. On March 18, 2019,

the en banc panel court filed an order clarifying the implications of the court’s

December 17, 2018 determination. Specifically, the March 18, 2019 order

vacated the portion of the December 17, 2018 memorandum opinion that held

Act 29 to be unconstitutional.      The court further clarified that although

punitive, Subchapter H of Act 29 is constitutional except as to SVP

determinations.

        On April 17, 2019, Appellant filed an appeal from the March 18, 2019

order entered by the en banc court, which received Superior Court docket

number 1243 EDA 2019. Appellant and the trial court complied with Pa.R.A.P.

1925.

        Appellant presents the following issue in his appeal docketed at 3007

EDA 2018:

        A. DID THE TRIAL COURT ERR IN REFUSING TO ALLOW THE
        APPELLANT TO WITHDRAW HIS GUILTY PLEA AFTER HE

                                      -4-
J-A10025-20
J-A10030-20

      ASSERTED HIS INNOCENCE AND STATED THE GUILTY PLEA
      RESULTED FROM FEELING PRESSURE TO PLEAD FROM HIS WIFE?

Appellant’s Brief at 4. (capitalization in original)

      In his appeal docketed at 1243 EDA 2019, Appellant sets forth the

following issues for our review:

            A. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated the United
      States Constitution and the enhanced protections under the
      Pennsylvania Constitution on its face and as applied?

            B. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated the United
      States and Pennsylvania Constitution Due Process prohibition
      against ex post facto laws?

             C. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated United States
      and Pennsylvania Constitutional Due Process protections because
      it deprives Appellant of the Right to Reputation under the
      Pennsylvania Constitution, it creates an irrebuttable presumption,
      treats all offenders universally as high-risk, violates individualized
      punishment, overly inclusive of offenders and charges, ignores
      reasonable alternative means exist to identify offender risk,
      denies any meaningful opportunity to be heard, exceeds the least
      restrictive means requirement, and otherwise violates substantive
      Due Process protections?

            D. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violate the United States
      and Pennsylvania Constitutions as it constitutes cruel and unusual
      punishment where registration is based upon empirically false
      myths, fails to deter first time offenders, fails to reduce recidivism,
      threatens public safety, forces registrants and their families to
      suffer, creates an impassable barrier to reintegration into law-
      abiding society, and fails to address each offender individually?

           E. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violate the United States
      and Pennsylvania Constitutions’ Separation of Powers Doctrine, as


                                       -5-
J-A10025-20
J-A10030-20

      it gave judicial powers to the Legislature and Pennsylvania State
      Police?

            F. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated United States
      and Pennsylvania Constitutions’ Due Process provisions as it
      increased the maximum sentence without proof beyond a
      reasonable doubt to a jury in violation of Alleyne v. United
      States, 570 U.S. 99 (2013), and that said provisions are not
      severable?

Appellant’s Briefs at 4-5.

      Prior to addressing the issues set forth by Appellant, we address the

Commonwealth’s motion to quash the appeal docketed at 1243 EDA 2019.

The Commonwealth argues that once Appellant filed a notice of appeal on

October 11, 2018, from the order of denying the post-sentence motion to

withdraw his guilty plea, which was docketed at 30037 EDA 2018, the lower

court no longer had jurisdiction. The Commonwealth posits that the trial court

lost jurisdiction when Appellant filed the premature notice of appeal on

October 11, 2018, prior to disposition of his pending supplemental post-

sentence motion challenging the provisions of SORNA. The Commonwealth

relies upon Pa.R.A.P. 1701, which provides: “Except as otherwise prescribed

by these rules, after an appeal is taken or review of a quasijudicial order is

sought, the trial court or other government unit may no longer proceed further

in the matter.”   Motion to Quash, 5/28/19, at 4 (citing Pa.R.A.P. 1701).

Therefore, the Commonwealth characterizes the trial court’s March 18, 2019

order denying Appellant’s supplemental post-sentence motion as a legal

nullity. We disagree.

                                    -6-
J-A10025-20
J-A10030-20

      In Commonwealth v. Rojas, 874 A.2d 638 (Pa. Super. 2005), the

appellant filed a notice of appeal prior to disposition of his post-sentence

motion. Id. at 641. In Rojas, the Commonwealth argued that the appeal

divested the lower court of jurisdiction over the pending post-sentence

motion, and the order dismissing the appellant’s post-sentence motion was a

nullity, entered without jurisdiction. Id. The Rojas Court disagreed. Citing

Commonwealth v. Borrero, 692 A.2d 158 (Pa. Super. 1997), we found,

pursuant to Pa.R.Crim.P. 720, that the judgment of sentence does not become

final for appeal purposes until the trial court disposes of the post-sentence

motion or it is denied by operation of law. Id. at 643. We concluded the

appellant’s direct appeal was improperly filed from a non-final order and did

not divest the trial court of jurisdiction to decide the post-sentence motion.

Id. at 643.

      In Borrero, we noted the following in explaining that the appellant filed

a premature direct appeal before his timely post-sentence motions were

disposed of by the trial court or denied by operation of law:

      [T]he appeal did not divest the trial court of jurisdiction in this
      instance. As previously indicated, the comment to Rule [720]
      explicitly prohibits the filing of an appeal while post-sentencing
      motions are pending. Comment to Pa.R.Crim.P., Rule [720] … .
      The comment further provides that a judgment of sentence does
      not become final until post-sentencing motions are ruled upon by
      the trial court or are denied by operation of law. Id. Moreover,
      a trial court may proceed further in any matter in which a
      nonappealable order has been entered, notwithstanding the filing
      of a notice of appeal.          Pa.R.A.P., Rule 1701(b)(6) … .
      Consequently, [the] appellant’s improper appeal did not divest the


                                     -7-
J-A10025-20
J-A10030-20

       trial court of jurisdiction to decide [the] appellant’s post-
       sentencing motion or deny it by operation of law.

Borrero, 692 A.2d at 161 n.4.

       Our review of the record reflects that Appellant’s judgment of sentence

was entered on August 6, 2018. On August 16, 2018, Appellant filed a timely

post-sentence motion seeking to withdraw his guilty plea. Thus, the trial court

had 120 days, or until December 14, 2018, in which to dispose of the post-

sentence motion. See Pa.R.Crim.P. 720(B)(3)(a) (“the judge shall decide the

post-sentence motions, including any supplemental motion, within 120 days

of the filing of the motion”). While the original post-sentence motion was

pending, Appellant filed a timely supplemental post-sentence motion on

August 31, 2018, in which he challenged various aspects of SORNA.1          On

September 19, 2018, the trial court denied Appellant’s original post-sentence

motion, but the supplemental post-sentence motion challenging SORNA

remained pending.        Notwithstanding the fact that the supplemental post-

sentence motion was pending, Appellant filed a notice of appeal from the

judgment of sentence on October 11, 2018, and the appeal received the

docket number 3007 EDA 2018. However, the filing of an appeal while post-

sentence motions are pending is explicitly prohibited. Borrero, 692 A.2d at


____________________________________________


1  We note that Pa.R.Crim.P. 720 permits the filing of supplemental post-
sentence motions provided that the decision on the supplemental motion can
be decided within the time limits set forth at Pa.R.Crim.P. 720(B)(3).
Accordingly, Appellant’s supplemental post-sentence motion, which was filed
while the original motion was pending, was timely filed.

                                           -8-
J-A10025-20
J-A10030-20

161 n.4. Accordingly, Appellant’s direct appeal was improperly filed from a

non-final order and did not divest the trial court of jurisdiction to decide the

post-sentence motion. Rojas, 874 A.2d at 643.

       When the trial court ruled on Appellant’s supplemental post-sentence

motion on March 18, 2019, Appellant’s judgment of sentence became final for

appeal purposes.2       Despite having filed a premature notice of appeal, the

instant appeal is not from an interlocutory judgment of sentence, and,

therefore, this Court has jurisdiction. See Pa.R.A.P. 905(a)(5) (“A notice of

appeal filed after the announcement of a determination but before the entry

of an appealable order shall be treated as filed after such entry and on the

day thereof.”).     Moreover, the notice of appeal filed after the entry of the

March 18, 2019 order, which received docket number 1243 EDA 2019, was



____________________________________________


2   Again, we observe that the 120-day period in which to address post-
sentence motions tolled on December 14, 2018, without the trial court
addressing Appellant’s supplemental post-sentence motion. However, the
clerk of courts neither entered nor served upon the parties an order reflecting
that Appellant’s supplemental post-sentence motion was denied by operation
of law as required by Pa.R.Crim.P. 720(B)(3)(c). Consequently, the trial court
ruled on Appellant’s supplemental post-sentence motion on December 18,
2018, and then on March 18, 2019, when it addressed the Commonwealth’s
motion for reconsideration/clarification. In light of the fact that the clerk of
courts failed to follow the dictates of Rule 720(B)(3)(c), we hold that said
failure constitutes a breakdown in the court system. See Commonwealth v.
Braykovich, 664 A.2d 133, 138 (Pa. Super. 1995) (concluding that the clerk
of court’s failure to enter the requisite order deeming a post-sentence motion
denied by operation of law constitutes “a breakdown in the court system” and
authorizes the Superior Court to grant nunc pro tunc appeal). Accordingly,
we conclude that the entry of the order on March 18, 2019, was the triggering
mechanism for the purposes of appeal.

                                           -9-
J-A10025-20
J-A10030-20

superfluous because the previously filed notice of appeal is treated as having

been filed the day after the entry of the March 18, 2019 order. Hence, we

deny the Commonwealth’s motion to quash. Accordingly, we consolidate the

above captioned cases and will dispose of each in turn.

                                3007 EDA 2018

      In his sole issue presented at 3007 EDA 2018, Appellant argues that the

trial court erred in denying his post-sentence motion to withdraw his guilty

plea. Appellant’s 3007 EDA 2018 Brief at 9-11. Appellant contends that he

presented specific facts to substantiate his innocence and that his plea was

based on pressure from his wife. Id. at 10. He also alleges that he was not

engaged in “sentence testing” when he accepted the negotiated guilty plea.

Id. at 11.

            We begin by setting forth our standard of review. In
      Commonwealth v. Broaden, 980 A.2d 124 (Pa. Super. 2009),
      we summarized the principles governing post-sentence motions
      to withdraw pleas:

             [P]ost-sentence motions for withdrawal are subject to
             higher scrutiny since courts strive to discourage entry
             of guilty pleas as sentence-testing devices.          A
             defendant must demonstrate that manifest injustice
             would result if the court were to deny his post-
             sentence motion to withdraw a guilty plea. Manifest
             injustice may be established if the plea was not
             tendered knowingly, intelligently, and voluntarily. In
             determining whether a plea is valid, the court must
             examine the totality of circumstances surrounding the
             plea. A deficient plea does not per se establish
             prejudice on the order of manifest injustice.

      Id. at 129 (citations omitted). “It is well-settled that the decision
      whether to permit a defendant to withdraw a guilty plea is within

                                     - 10 -
J-A10025-20
J-A10030-20

     the sound discretion of the trial court." Commonwealth v. Hart,
     174 A.3d 660, 664 (Pa. Super. 2017) (applying abuse of discretion
     in post-sentencing context). The term discretion

              imports the exercise of judgment, wisdom and skill so
              as to reach a dispassionate conclusion, and
              discretionary power can only exist within the
              framework of the law, and is not exercised for the
              purpose of giving effect to the will of the judges.
              Discretion must be exercised on the foundation of
              reason,    as     opposed     to   prejudice,      personal
              motivations, caprice or arbitrary action. Discretion is
              abused when the course pursued represents not
              merely an error of judgment, but where the judgment
              is manifestly unreasonable or where the law is not
              applied or where the record shows that the action is a
              result of partiality, prejudice, bias or ill will.

     Commonwealth v. Shaffer, 551 Pa. 622, 712 A.2d 749, 751
     (Pa. 1998) (citation omitted).

Commonwealth v. Kehr, 180 A.3d 754, 756-757 (Pa. Super. 2018).

     In addressing Appellant’s issue, the trial court offered the following

discussion:

     [W]e engaged in an extensive [guilty plea] colloquy with
     Appellant. The colloquy covered the terms and conditions of his
     guilty plea negotiations. The elements of each crime were
     explained clearly to him. He was advised of the maximum
     penalties for each count of criminal conduct. He was advised of
     the recommendations of the sentencing guidelines. Appellant was
     repeatedly asked if he understood the proceedings and answered
     affirmatively each time.     He was emotional but an active
     participant during the entire process. We found him to be
     credible.

                                       * * *

           Appellant has not suggested he was incompetent at the time
     he entered his plea of guilty. He has never made a clear
     proclamation of innocence. His testimony at the hearing on his
     Motion to Withdraw Guilty Plea was vague and unconvincing. It

                                        - 11 -
J-A10025-20
J-A10030-20

      was clearly insufficient to satisfy his burden of proving his plea
      entered the month before was involuntary.

Trial Court Opinion, 9/13/19, at 8-9.

      Upon review of the record, we conclude there is no evidence of record

supporting Appellant’s claim that his wife coerced him into pleading guilty. At

his guilty plea hearing, after Appellant specifically was asked if “anyone

threatened you or forced you or coerced you or promised you anything in

return for your plea of guilty[,]” Appellant responded in the negative. N.T.,

8/6/18, at 19. When asked if he was entering into this plea of his “own free

will," Appellant responded, “Yes sir.”   Id. at 6.   Appellant never indicated

during the hearing that his wife pressured or coerced him into pleading guilty,

and he has not subsequently provided any evidence of coercion. “A defendant

is bound by the statements made during the plea colloquy, and a defendant

may not later offer reasons for withdrawing the plea that contradict

statements made when he pled.” Commonwealth v. Brown, 48 A.3d 1275,

1277 (Pa. Super. 2012). Accordingly, we conclude that the trial court did not

abuse its discretion in denying Appellant’s post-sentence motion to withdraw

his guilty plea. Hence, Appellant’s issue lacks merit.

                               1243 EDA 2019




                                    - 12 -
J-A10025-20
J-A10030-20

       We next address the issues presented by Appellant at 1243 EDA 2019.3

In these six issues, Appellant raises challenges to the constitutionality of the

order requiring him to register under SORNA as a Tier-III offender.

       Commonwealth v. Mickley, 240 A.3d 957 (Pa. Super. 2020), instructs

that the proper remedy herein is to remand for an evidentiary hearing on

Appellant’s challenges to SORNA. In Mickley, this Court observed that the

appellant’s constitutional challenges to SORNA were identical to arguments

raised in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020).              The

Torsilieri Court did not reach the merits of any of the constitutional claims at

issue, determining instead that the factual record was not sufficiently

developed in the trial court. The Court in Torsilieri concluded that a remand

was appropriate “to allow the parties to address whether a consensus has

developed to call into question the relevant legislative policy decisions

impacting offenders’ constitutional rights.” Id. at 587. Based on Torsilieri,

Mickley held:

       Here, despite defense counsel’s attempt, no evidence was
       presented at the hearing on Mickley’s post-sentence motion.
       Thus, in accordance with Torsilieri, we vacate the order denying
       Mickley’s post-sentence motion and remand for a hearing at which
____________________________________________


3 We note that in the notice of appeal docketed at 1243 EDA 2019, Appellant
purported to appeal from the trial court’s March 18, 2019 order denying his
supplemental post-sentence motions. In Commonwealth v. Chamberlain,
658 A.2d 395 (Pa. Super. 1995), we explained that “the order denying post-
sentence motions acts to finalize the judgment of sentence for purposes of
appeal. Thus, the appeal is taken from the judgment of sentence, not the
order denying post-sentence motions.” Id. at 397. We have corrected the
caption accordingly.

                                          - 13 -
J-A10025-20
J-A10030-20

      the parties can present evidence for and against the relevant
      legislation determinations discussed above.

Mickley, 240 A.3d at 963; see also Commonwealth v. Asher, ___ A.3d

___, 2020 PA Super 293, at *4 (Pa. Super. filed December 21, 2020) (citing

Torsilieri and Mickley and concluding that where the defendant preserved

his constitutional challenges to SORNA, but the trial court denied relief without

developing a factual record, remand was proper for a hearing at which the

parties   could   present   evidence    for     and   against   relevant   legislative

determinations).

      Upon review of the record, we conclude that the same remedy is

appropriate here. As noted by the Commonwealth, the SORNA issues raised

by Appellant are the same as those raised in Torsilieri. Commonwealth’s

Brief at 21 n.7. At the en banc hearing held September 17, 2018, Appellant’s

counsel noted that the record was not complete and sought to present into

evidence various affidavits “relevant to the due process challenges.” N.T.,

9/17/18, at 5.     Appellant’s counsel indicated the desire to create a record

similar to Torsilieri. Id. at 5-6. However, the Commonwealth was hesitant

to stipulate to the admission of the evidence. After extensive discussion and

a brief recess, the en banc court reached the following conclusion:

            We’ve decided [to] proceed with the remaining arguments
      but not proceed on the due process issue today, and we’re
      ordering both sides to meet within ten days and to endeavor to
      see whether or not you can reach an agreement as to what the
      record will be, whether there will be a stipulation as to the
      admissibility of affidavits and curriculum vitae for experts for us
      to consider.

                                       - 14 -
J-A10025-20
J-A10030-20

            The second thing we’re asking you to meet and discuss is
      for what purpose are we to consider those expert reports. See if
      you can reach an agreement, and if you cannot, you’ll let us know
      that as well and what your position is. And then we can decide
      how we proceed on the due process issue.

Id. at 32-33.

      The record further reflects that the parties were not able to reach an

agreement as requested by the en banc court. Moreover, the en banc court

failed to address the due-process claims presented by Appellant in either its

memorandum opinion entered on December 17, 2018, or in its subsequent

order entered March 18, 2019.      Hence, the proper remedy under these

circumstances is to remand for a hearing at which the parties can present

evidence relating to Appellant’s SORNA arguments.

      Motion to quash denied. Cases at docket numbers 3007 EDA 2018 and

1243 EDA 2019 consolidated. Judgment of sentence affirmed. Order entered

March 18, 2019, denying supplemental post-sentence motion vacated and

case remanded for proceedings consistent with Torsilieri.        Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/21



                                   - 15 -